COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

LINDA S. RESTREPO AND CARLOS                    §
E. RESTREPO D/B/A                                                 No. 08-14-00288-CV
COLLECTIVELY RDI GLOBAL                         §
SERVICES AND R&D                                                    Appeal from the
INTERNATIONAL,                                  §
                                                               County Court at Law No. 5
                             Appellants,        §
                                                                of El Paso County, Texas

v.                                              §                (TC# 2012DCV04523)

                                                §
ALLIANCE RIGGERS &
CONSTRUCTORS, LTD.,                             §

                              Appellee.         §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction. We therefore dismiss the appeal for want of jurisdiction. It

appearing to this Court that Appellants are indigent for purposes of appeal, this Court makes no

other order with respect thereto.    We further order this decision be certified below for

observance.

       IT IS SO ORDERED THIS 7TH DAY OF NOVEMBER, 2014.

                                            STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.